     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANGIODYNAMICS, INC.,

                                    Plaintiff,       1:17-cv-00598 (BKS/CFH)

v.

C.R. BARD, INC. and BARD ACCESS SYSTEMS, INC.,

                                    Defendants.


Appearances:

For Plaintiff:
Philip J. Iovieno
Nicholas A. Gravante, Jr.
Mark A. Singer
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281

Adam R. Shaw
Anne M. Nardacci
Boies Schiller Flexner LLP
30 South Pearl Street, 11th Floor
Albany, NY 12207

For Defendants:
Andrew J. Frackman
Edward N. Moss
O’Melveny & Myers LLP
7 Times Square
New York, NY 10036
James P. Nonkes
Philip G. Spellane
Harris Beach PLLC
99 Garnsey Road
Pittsford, NY 14534
     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 2 of 17




Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff AngioDynamics, Inc. (“AngioDynamics”) brings this antitrust action against

Defendants C.R. Bard, Inc. and Bard Access Systems, Inc. (collectively, “Bard”), asserting a

claim of illegal tying in violation of section 1 of the Sherman Act (codified at 15 U.S.C. § 1)

under “per se” and “rule of reason” theories of liability. (Dkt. No. 1). AngioDynamics seeks

treble damages, a permanent injunction, and declaratory relief. (Id. at 29). On May 5, 2021, this

Court issued an order (the “May 5 Order”) denying both parties’ cross-motions for summary

judgment, and granting Bard’s motion in limine to exclude the causation opinion and

benchmarking analysis offered by AngioDynamics’ causation and damages expert, Dr. Alan

Frankel. AngioDynamics, Inc. v. C.R. Bard, Inc., No. 17-cv-00598, 2021 WL 1792394, 2021

U.S. Dist. LEXIS 85578 (N.D.N.Y. May 5, 2021). The Court acknowledged the parties’

disagreement over whether other aspects of Dr. Frankel’s opinions could serve as a basis for a

damages estimate at trial, noted that this issue was not before the Court, and stated that “the

Court only addresses the issue that has been presented and briefed by the parties.” Id. at *42

n.26, 2021 U.S. Dist. LEXIS 85578, at *138 n.26.

       Following the May 5 Order, the parties disagreed, and sought clarification from this

Court, on whether there remained any basis for Dr. Frankel to offer testimony on any topic at

trial, or for AngioDynamics to seek any monetary damages beyond nominal ones. (Dkt. Nos.

191, 192). The Court directed AngioDynamics to identify what specific testimony from Dr.

Frankel it sought to introduce at trial, and explain how such testimony could provide a basis for

the jury to calculate a “just and reasonable” estimate of AngioDynamics’ damages. (Dkt. No.

193 (quoting Bigelow v. RKO Radio Pictures, 327 U.S. 251, 264 (1946)). AngioDynamics filed a


                                                 2
      Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 3 of 17




letter brief in accordance with the Court’s instructions, (Dkt. No. 195), Bard responded, (Dkt.

No. 196), and after procuring the Court’s leave, (Dkt. Nos. 198, 199), AngioDynamics filed a

further response, (Dkt. No. 200). The Court heard oral argument regarding this issue on June 11,

2021. For the reasons below, the Court determines that Dr. Frankel may not offer a damages

analysis at trial based on Indicators 1 through 6 (as defined below), but may offer a damages

analysis based on his alternative calculation for Indicator 7 (as defined below) that is based on

AngioDynamics’ own sales data.

II.    MOTIONS TO SEAL

       As a preliminary matter, both parties have filed motions seeking to maintain under seal

certain limited portions of their submissions that reflect confidential sales and market share

information provided by the parties and non-party Teleflex Incorporated (“Teleflex”), as well as

figures that Dr. Frankel derived using those estimates. (Dkt. Nos. 194, 197). In prior sealing

orders in this matter, the Court has approved sealing of the same or similar information. (Dkt.

Nos. 171, 177, 186, 190). Applying the standards set forth in Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110 (2d Cir. 2006) as described in this Court’s prior sealing decisions in

this case, (Dkt. Nos. 137, 171, 177, 186, 190), the Court finds that the parties’ proposed

redactions are sufficiently limited, narrowly tailored and necessary to protect the parties’ and

Teleflex’s confidential, competitively sensitive business information in which the Court has

previously found that they have privacy interests that outweigh the strong presumption of public

access, with the exception of the proposed redactions to Exhibit 1 of AngioDynamics’ Iovieno

Declaration, (Dkt. No. 195-2), and the corresponding redactions to AngioDynamics’ letter brief

itself, (Dkt. No. 195 at 5), for which such a showing has not been made. Therefore, Bard’s

sealing motion is granted, and AngioDynamics’ sealing motion is granted in part.




                                                 3
           Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 4 of 17




AngioDynamics is directed to file a version of its submission with revised redactions consistent

with this order by no later than June 25, 2021.

III.        DR. FRANKEL’S TESTIMONY 1

            A.     Dr. Frankel’s Remaining Damages Indicators

            Dr. Frankel calculated AngioDynamics’ purported damages by estimating its lost profits

resulting from Bard’s TLS policy, using a formula that includes, among other variables, the

estimated percentage of Bard’s TLS‐paired PICC sales that would have been won by

AngioDynamics had Bard not engaged in alleged tying (“PCTAngio”). (Dkt. No. 132-5, at 24). 2

To determine this percentage, Dr. Frankel “considered a number of potential indicators of

AngioDynamics’ prospective success at selling PICCs to users of Bard TLS devices.” (Id. at 28).

These “indicators” 3 were:

       •    The 5 percent to 10 percent of Bard preloaded PICCs that a Bard employee estimated
            AngioDynamics could “pick off” to serve “special populations” if Bard were to sell its
            TLS stylet on a standalone basis (“Indicator 1”);

       •    AngioDynamics’ share of PICCs sold for use in the interventional radiology (“IR”) suite
            which does not require the use of TLS technology (“IR PICCs”) (“Indicator 2”), its share
            of PICCs sold for use by registered nurses at a patient’s bedside without the use of TLS
            technology (“Non-Navigation Nursing PICCs”) (“Indicator 6”), and AngioDynamics’
            combined share of IR PICCs and Non-Navigation Nursing PICCs (“Indicator 4”)
            between 2013 and 2018;

       •    AngioDynamics’ share of total sales of PICCs that are paired with Teleflex’s TLS
            devices (“Indicator 7”);

       •    The share of Bard’s TLS-paired PICC sales that AngioDynamics would capture absent
            Bard’s TLS policy assuming that, without that policy, Bard would have the same
1
 The Court assumes familiarity with the factual background of this matter in general, and Dr. Frankel’s opinions in
particular, as set forth in the May 5 Order. AngioDynamics, 2021 WL 1792394, 2021 U.S. Dist. LEXIS 85578. As
such, the Court does not repeat that background here, and instead only summarizes the portions of Dr. Frankel’s
opinions that are directly relevant to the present dispute.
2
  At this stage, Bard does not appear to challenge any aspects of Dr. Frankel’s formula for calculating lost profits other
than his approach for determining the value of PCTAngio.
3
 The Court refers to Dr. Frankel’s various indicators using the labels assigned to them in AngioDynamics’ letter brief
and Dr. Frankel’s reports. (Dkt. No. 194; Dkt. No. 132-5, at 42).



                                                            4
        Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 5 of 17




         additional relative success at selling PICCs to users of its own TLS devices as Teleflex
         currently does, compared to its success at selling unguided nursing PICCs (“Indicator
         3”); and

    •    A 2014 analyst report’s estimate of the potential PICC market share AngioDynamics
         could obtain if it could succeed in offering its own TLS device (“Indicator 5”).

(Id. at 28-29; see also id. at 42 (graph summarizing the foregoing indicators)). Dr. Frankel then

“compute[d] AngioDynamics’ lost profits using two of these shares”—Indicators 7 and 3—“as

benchmarks and explain[ed] (and illustrate[d]) how those computations can be scaled to reflect

lost profits using other assumed values of [PCTAngio].” (Id. at 29-32). Dr. Frankel’s report

stated that he “view[s] the indicators . . . and the benchmarks [he used] to compute lost profits

and damages as providing a reasonable range of possible outcomes had the challenged conduct

not occurred.” (Id. at 35). However, neither Dr. Frankel’s report nor his rebuttal report

specifically explained whether he believed any of the five other damages indicators he

considered could serve as a reasonable, reliable value for PCTAngio in his lost profits formula.

(Id. at 28-32; Dkt. No. 132-6, at 12-16). 4

         When asked about his seven indicators in his deposition, Dr. Frankel testified that the

indicators were a “starting point” for his analysis and collectively provide “the range of

information we know that might bear on” the correct value of PCTAngio, given that “it’s

impossible to know with precision what percentage of Bard sales in the but-for world would

have been Angio sales.” (Dkt. No. 132-3, at 228-29). He further noted that, in selecting

Indicators 7 and 3 to use as benchmarks, his approach was to “calculate damages based on what



4
  In his rebuttal report, Dr. Frankel stated that “[t]he best available evidence to shed light on [the success
AngioDynamics would have absent Bard’s TLS policy] is provided by AngioDynamics’ success at selling nursing
PICCs for applications that do not require use of Bard stylets,” and that he “provided information concerning
AngioDynamics’ average share of IR PICCs (and its average combined share of IR and nursing PICCs)” “[f]or
additional context,” but that “the other nursing PICC applications are the closest analogues to the PICCs that would
have been used with Bard stylets” absent Bard’s TLS policy. (Dkt. No. 132-6, at 13).



                                                         5
     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 6 of 17




[he] think[s] are two reasonable approaches that give different answers” and, together,

“reasonably bookend a reasonable range for lost profits and damages.” (Id. at 230). He clarified

that when his report stated that he viewed all the indicators together as providing a “reasonable

range of possible outcomes,” he meant that he “first gathered all the available indicators that bear

on this question that I could find, or think of, as to what share [of Bard’s PICC business] Angio

is likely to get” absent Bard’s TLS policy, then “selected two benchmarks which I thought was a

reasonable basis to calculate damages.” (Id. at 235). He testified that he believes that his other

five indicators are “interesting” as “[a]dditional context,” but are “not . . . as appropriate

measures of damages as [Indicators 7 and 3],” and that “[i]f [he] didn’t have [Indicators 7 and 3]

and all [he] had are some of these other measurements, [he] might consider using them,” but

“[he] thought [Indicators 7 and 3] were better.” (Id. at 233). He specifically confirmed that

Indicator 1 is not in the range that “[he] view[s] as reasonable for calculating damages”; that

Indicator 2 is also not in that range “given that [he has] the other indicators”; that he does not

“consider [Indicator 4] to be the most reasonable indicator to use as a damages benchmark”; that

he did not intend to include Indicators 5 or 6 as “providing a reasonable range of possible

outcomes”; and that he intended to “focus on [his benchmarking analysis, based on Indicators 7

and 3] as the most reasonable things to use for calculating damages.” (Id. at 237-39).

       In its May 5 Order, the Court granted Bard’s motion to exclude Dr. Frankel’s

benchmarking analysis based on Indicators 7 and 3. AngioDynamics, 2021 WL 1792394, at *41-

48, 2021 U.S. Dist. LEXIS 85578, at *136-59. The Court found that the data on which both

benchmarks were based—an email from Teleflex’s counsel providing a “rough estimate” of the

percentage of its standalone stylets that are paired with AngioDynamics PICCs, which was based

on undefined “sales personnel input,” which did not specify the time period the estimate related




                                                   6
     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 7 of 17




to, and which Teleflex “cannot confirm”—was so unreliable as to warrant the methodology’s

exclusion. Id., at *43-46, 2021 U.S. Dist. LEXIS 85578, at *142-53. Because the question of

whether any of Dr. Frankel’s remaining indicators passed muster under Daubert as a basis for

estimating AngioDynamics’ damages was not before the Court, the Court did not address that

issue. Id. at *42 n.26, 2021 U.S. Dist. LEXIS 85578, at *138 n.26.

       In a supplemental declaration submitted with AngioDynamics’ letter brief now before the

Court, Dr. Frankel confirms that Indicators 1, 2 and 5 do not rely on the Teleflex email, and

therefore are not impacted by the May 5 Order; that Indicator 3 “cannot be meaningfully

computed without relying on the Teleflex” email, and that Dr. Frankel therefore no longer has a

basis to present a damages model based on that indicator; and that in light of the May 5 Order, he

has now “conservatively adjusted” Indicators 6 and 4 “to rely only on actual sales data records”

rather than the Teleflex email. (Dkt. No. 195-4, at 5-6).

       B.      Alternative Estimate of AngioDynamics’ PICCs Paired with Teleflex’s TLS

       Dr. Frankel’s rebuttal report, which was disclosed prior to the May 5 Order and Dr.

Frankel’s deposition, presented an alternative method of calculating Indicator 7—

AngioDynamics’ share of total sales of PICCs that are paired with Teleflex’s TLS devices—that

did not rely on the Teleflex email that the Court found to be unreliable. Specifically, according to

Dr. Frankel’s rebuttal report:

       Using AngioDynamics sales data . . . I reported that in 2018 AngioDynamics sold
       non-IR PICCs to customers AngioDynamics was able to identify as using Teleflex TLS
       devices. Those sales alone represent      percent of Teleflex separate stylet usage in
       2018.

(Dkt. No. 132-6, at 14-15). While Dr. Frankel’s rebuttal report was the first time this calculation

was presented, the underlying data—the list of customers using Teleflex TLS customers and the

total number of non-IR PICCs sold to each customer in 2018—was disclosed in Dr. Frankel’s



                                                 7
      Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 8 of 17




opening report. (Dkt. No. 132-5, at 30 n.62). In his deposition, Dr. Frankel was questioned on

this alternative method, and he described the process in greater detail:

         My staff . . . asked AngioDynamics, through counsel, to give us their best available list of
         hospitals that they knew were using Teleflex TLSs and stylets to place Angio nursing
         PICCs. And they did their best to assemble that list for us. And then my staff went
         through the data. And that was a process because . . . the right hospital names in the data
         wasn’t always obvious, and so we did our best to match those up. I think they may have
         been confirming the communications with Angio to make sure we were on the right
         track. And that generated the      percent of stylets that that are sold separately.

(Dkt. No. 132-3, at 273-74). 5 While Dr. Frankel’s rebuttal report presented this alternative

methodology as a way of confirming the reliability of his original analysis based on the Teleflex

email (a contention which the Court rejected, AngioDynamics, 2021 WL 1792394, at *45-46,

2021 U.S. Dist. LEXIS 85578, at *151-53), AngioDynamics now contends that, with the Court

having excluded that original analysis, this alternative method provides an independently reliable

calculation of PCTAngio, which the jury may properly use in Dr. Frankel’s formula to calculate

AngioDynamics’ lost profits. (Dkt. No. 195, at 9-10).

IV.      DISCUSSION 6

         A.       Dr. Frankel’s Remaining Damages Indicators

         AngioDynamics argues that the remaining five indicators listed in Dr. Frankel’s report

that are unaffected by the May 5 Order (including Indicators 4 and 6 as adjusted to rely only on

actual sales data rather than the unreliable Teleflex email) each serve as a “reasonable and



5
  At oral argument on Bard’s original motion to exclude Dr. Frankel’s benchmarking analysis, the parties disputed
whether the        percent figure Dr. Frankel independently calculated should be reduced in order to represent the
percentage of total (as opposed to standalone) Teleflex TLS stylets that are sold for use in AngioDynamics’ PICCs.
(Dkt. No. 185, at 44, 78-79). In a supplemental declaration, Dr. Frankel has since clarified that this dispute resulted
from a typographical error in his rebuttal report, and that the  percent figure does, in fact, represent the percentage
of total Teleflex TLS stylets that are sold for use in AngioDynamics’ PICCs. (Dkt. No. 195-4, at 5 n.12). Bard does
not appear to challenge Dr. Frankel’s explanation.
6
 To the extent necessary, the Court applies the legal standards for analyzing expert testimony under Daubert and
calculating antitrust damages as described in the May 5 Order, and does not repeat those standards here.
AngioDynamics, 2021 WL 1792394, at *38-39, 41-48, 2021 U.S. Dist. LEXIS 85578, at *126-28, 136-59.



                                                          8
     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 9 of 17




reliable” estimate of the additional PICC sales AngioDynamics would have won from Bard but

for Bard’s TLS policy, and that any of them can be plugged into Dr. Frankel’s formula as

PCTAngio in order to calculate an estimate of AngioDynamics’ lost profits resulting from that

policy. (Dkt. No. 195, at 1-9). Bard argues that Dr. Frankel may not use the remaining indicators

as a basis for a damages estimate after failing to do so in his reports and (in Bard’s view)

conceding their unreliability in his deposition, and also brings substantive arguments challenging

the reliability of each remaining indicator. (Dkt. No. 196, at 1-9).

       In his reports, Dr. Frankel chose only two of the seven indicators he presented to use as

his benchmarks, and provided damages calculations based on those benchmarks alone. To the

extent Dr. Frankel believed that any or all of the other five indicators could serve as a basis for a

“just and reasonable” estimate of AngioDynamics’ damages as the antitrust laws require,

Bigelow, 327 U.S. at 264, he could easily have explained his reasoning and presented alternative

damages calculations based on those indicators. He did not do so. In his deposition, he clarified

the reasoning behind this approach: he viewed the seven indicators merely as a “starting point”

that represented “the range of information we know that might bear on” the question of what

percentage of Bard’s PICC business AngioDynamics could capture had Bard not engaged in

alleged tying; his benchmarking analysis used the two indicators that he thought, viewed

together, could “reasonably bookend a reasonable range for lost profits and damages”; and he

included the remaining five indicators in his report as “interesting” “context,” but did not rely on

them in calculating AngioDynamics’ damages. (Dkt. No. 132-3, at 228-39).

       It is only now, after the Court has excluded the benchmarking analysis upon which Dr.

Frankel’s damages analysis rested, that Dr. Frankel and AngioDynamics do an about-face and

argue that the indicators Dr. Frankel previously agreed were “not as reasonable” as those he used




                                                  9
    Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 10 of 17




in his benchmarking analysis, (id. at 231), are not actually mere “context” or a “starting point,”

(id. at 228, 233), but in fact constitute independent, alternative and reliable bases for damages

calculations, which, viewed together, present a reasonable range of damages estimates for the

jury to consider. Whatever the reasons for Dr. Frankel’s decision not to use his other five

indicators—Indicators 1, 2, 4, 5, and 6—as a basis to calculate damages in his reports, and to

disclaim reliance on them in his deposition, he cannot now recast these indicators as damages

theories. Dr. Frankel’s reports provide absolutely no analysis establishing that any of the

remaining indicators are reliable approximations of the additional PICC sales AngioDynamics

would have won from Bard but for Bard’s TLS policy, and his deposition testimony explicitly

suggests that he did not consider them sufficiently reliable approximations to use as a basis for

his damages model. With expert discovery closed, it is now too late for him to attempt to

rehabilitate these indicators by providing such an analysis.

       Indeed, a brief examination of each indicator highlights the need for Dr. Frankel to have

done more work at the outset to establish their reliability before attempting to use them as a basis

for a damages theory. Indicator 1 is a statement from a Bard District Manager (which Bard’s

Senior Vice President of Sales and Marketing then copy-pasted into an internal email) averring

his belief that AngioDynamics’ “strategy is to pressure the market to pressure us into launching

this wire, so it will open the door for them to go after special patient populations in our 3CG

accounts and pick off 5-10%, which is better than the 0% they are getting at 3CG accounts now.”

(Dkt. No. 195, at 5-6). While AngioDynamics correctly argues that economics experts are

entitled to rely on a defendant’s contemporaneous internal estimates in creating a damages

model, (id.), on its face, a single email from a middle-management employee at one point in

time, without more foundation—including additional information about what precisely the




                                                 10
     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 11 of 17




employee meant by “special patient populations,” the basis for the employee’s estimate, and

whether the estimate accurately reflected the views of Bard as an organization or merely a single

employee’s off-the-cuff speculation—hardly constitutes the sort of reliable evidence on which an

economics expert may rely, for similar reasons that the “rough estimate” in the Teleflex email

failed to pass muster. AngioDynamics, 2021 WL 1792394, at *43-46, 2021 U.S. Dist. LEXIS

85578, at *142-53. 7 Indicator 5, a 2014 third-party analyst report’s estimate of the potential

PICC market share AngioDynamics could capture if it could succeed in offering its own TLS

device, fares little better; again, Dr. Frankel merely cites the report’s projection without any

investigation into the underlying methodology, inputs, or assumptions that would be necessary to

establish the estimate’s reliability. (Dkt. No. 132-3, at 295 (Dr. Frankel’s testimony that he

“recall[ed] reading the analyst report at some point, but [he] didn’t make any further

investigation,” and “didn’t place much weight on it” as “it was just . . . an additional market

observer’s point estimate.”)). 8




7
  AngioDynamics points to the Court’s statements in its May 5 Order that “Bard’s internal emails and documents, and
this email in particular, reflecting Bard’s own employees’ ‘beliefs about the impact of Bard’s allegedly anticompetitive
activity are clearly relevant to the question of whether that activity caused injury to AngioDynamics,’” and that
“[a]rguments about the proper inferences to be drawn from those statements or the weight they should be given merely
raise factual disputes that are best reserved for trial.” (Dkt. No. 195, at 5 (quoting AngioDynamics, 2021 WL 1792394,
at *35, 2021 U.S. Dist. LEXIS 85578, at *117)). The Court made these statements, however, in the context of
determining whether there was record evidence from which AngioDynamics could demonstrate that it suffered any
injury as a result of Bard’s conduct, not in the very different context of quantifying that injury, for which,
notwithstanding a somewhat “relaxed standard of proof,” Hygrade Milk & Cream Co. v. Tropicana Products, Inc.,
No. 88-cv-2861, 1996 WL 257581 at *16-17, 1996 U.S. Dist. LEXIS 6598, at *52-54 (S.D.N.Y. May 16, 1996) (citing
MCI Comms. Corp. v. Am. Tel. & Tele. Co., 708 F.2d 1081, 1161 (7th Cir. 1982)), the party presenting expert
testimony bears the burden of establishing the reliability of that testimony “by a preponderance of the evidence,” Lara
v. Delta Int’l Mach. Corp., 174 F. Supp. 3d 719, 734 (E.D.N.Y. 2016). The Court’s finding that the Bard employee’s
statement passed the minimal test of relevance with respect to the question of whether AngioDynamics suffered any
injury does not imply a finding that the specific, 5-10% estimate the employee gave is sufficiently reliable to serve as
a basis for quantifying that injury.
8
  By contrast, in a case AngioDynamics relies on, In re SemCrude L.P., 648 F. App’x 205 (3d Cir. 2016), the court
found an expert’s reliance on a Goldman Sachs valuation permissible where, among other things, the expert “had
previously worked for Goldman Sachs” such that it could not “be said that [the expert] did not ‘know the methodology
used to create the [Goldman Sachs Report] or the assumptions on which the [Goldman Sachs Report’s] price and
volume estimates were based,’” and the expert “did not simply adopt the Goldman Sachs’ evaluation as his own” but


                                                          11
     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 12 of 17




         As for Indicators 2, 4 and 6, all of which measure AngioDynamics’ success in segments

of the PICC market in which TLSs are less of a factor, or not a factor, there is at least an

arguable basis to believe that these indicators could serve as reasonable, if imperfect, estimates

of how AngioDynamics would fare in the nursing PICC segment if Bard’s TLS policy was not at

play in that segment. However, in light of Dr. Frankel’s failure to conduct any analysis

establishing that either the IR or non-navigation nursing market segments are sufficiently

comparable to the navigation nursing market segment to serve as valid comparators, combined

with his explicit decision not to use these indicators as a basis for any damages calculation in his

reports or deposition, the Court cannot find that he has met even his relatively low burden of

establishing their reliability as a damages basis. 9

         For the foregoing reasons, the Court finds that the five indicators unaffected by the

Court’s May 5 Order do not constitute evidence from which a “just and reasonable” estimate of

AngioDynamics’ damages may be made. Bigelow, 327 U.S. at 264. Therefore, Dr. Frankel will

not be permitted to offer a damages model based on these indicators at trial.

         B.       Alternative Estimate of AngioDynamics’ PICCs Paired with Teleflex’s TLS

         AngioDynamics also contends that Dr. Frankel’s alternative estimate for Indicator 7—

AngioDynamics’ share of total sales of PICCs that are paired with Teleflex’s TLS devices—

which he derived from AngioDynamics’ own sales information rather than relying on the

Teleflex email, constitutes an admissible estimate of PCTAngio for purposes of calculating lost

profits. (Dkt. No. 194, at 9-10). Bard objects to this analysis as a “new and undisclosed” expert


“used his own analysis and judgment to adjust” the valuation. Id. at 214 (quoting ZF Meritor, LLC v. Eaton Corp.,
696 F.3d 254, 293 (3d Cir. 2012)).
9
  Because the Court will not permit Dr. Frankel to testify as to a damages model based on his remaining indicators,
the Court need not decide the extent to which the adjustments Dr. Frankel has made to Indicators 4 and 6 to rely on
actual sales data rather than the unreliable Teleflex email, as well as the resulting damages calculations, constitute
belated, undisclosed expert opinions, as Bard argues. (Dkt. No. 196, at 6-7, 9).



                                                         12
    Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 13 of 17




opinion, argues that it is “nothing more than a rough estimate based on an alleged poll conducted

for purposes of this litigation by AngioDynamics,” contends (as it did in its motion in limine)

that “Dr. Frankel did zero work to analyze whether Teleflex TLS customers are comparable to

Bard TLS customers,” and raises several other arguments challenging Dr. Frankel’s application

of the data he obtained from AngioDynamics. (Dkt. No. 196, at 7-8 & n.27).

       As Bard correctly points out, Dr. Frankel’s alternative analysis was first presented in his

rebuttal report as a way of confirming the reliability of the     percent figure that he derived

using the unreliable Teleflex email, and at that time, Dr. Frankel did not present an independent

damages calculation based on the        percent figure he calculated through his alternative

analysis. (Dkt. No. 132-6, at 14-15). However, unlike the five indicators previously discussed—

for which Dr. Frankel presented no analysis or justification in either his original or rebuttal

report—Dr. Frankel’s reports laid out his justification for believing that Indicator 7 could serve

as the best possible approximation of the additional sales AngioDynamics would capture from

Bard in a world without Bard’s TLS policy, as well as the methodology by which he used

Indicator 7 to estimate AngioDynamics’ lost profits. (Dkt. No. 132-5, at 29-30; Dkt. No. 132-6,

at 13). Dr. Frankel’s opening report also disclosed a “partial list of several dozen customers that

purchase AngioDynamics’ PICCs and use Teleflex TLS devices” that AngioDynamics had

identified, and that “in 2018 that partial list of customers purchased         non-I.R. PICCs from

AngioDynamics.” (Dkt. No. 132-5, at 30 n.62). Dr. Frankel’s rebuttal report described (albeit

briefly) how he used that “partial list of customers” provided by AngioDynamics as an

alternative means of calculating Indicator 7 without relying on the Teleflex email, (id. at 14-15),

and Bard had the opportunity to extensively question him on that alternative method and the data

underlying it during his deposition, (Dkt. No. 132-3, at 268-83). Under these circumstances,




                                                 13
     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 14 of 17




where Dr. Frankel’s methodology for deriving lost profits from Indicator 7 and his several

alternative ways of calculating that indicator were explained and justified in his two reports, and

Bard had a full opportunity to cross-examine him on these issues during his deposition, the Court

does not find that Dr. Frankel’s failure to engage in the mechanical exercise of plugging the

percent into his lost profits formula to derive a damages estimate, in itself, bars him from

presenting this analysis at trial.

        Moreover, the Court finds that the reliability issues with respect to this methodology,

while potentially significant, are not so extreme as to require the methodology’s exclusion, in

contrast to Dr. Frankel’s benchmarking analysis based on the “rough estimate” in the Teleflex

email that the Court previously excluded. Because the Teleflex email provided no visibility into

how that estimate was derived, Dr. Frankel knew absolutely no information about it or the data

underlying it other than the final number, which Teleflex’s counsel made clear was a “rough

estimate” that could not be confirmed because Teleflex does not track the requested data.

AngioDynamics, 2021 WL 1792394, at *43-46, 2021 U.S. Dist. LEXIS 85578, at *142-53. By

contrast, here, Dr. Frankel himself has derived an estimate of Indicator 7 by relying on: (1) a

specific (and possibly underinclusive) list of customers provided by AngioDynamics that it has

confirmed use Teleflex’s TLS with AngioDynamics’ PICCs, and (2) data regarding the total

number of PICCs sold to each of those customer in a particular year, specifically excluding those

sold for use in the IR suite, which do not require the use of any TLS. In its letter brief and at oral

argument, Bard has raised compelling and well-taken arguments challenging the reliability of

this data, including that the list of customers AngioDynamics provided was compiled through

polling of its sales representatives rather than through data maintained in the ordinary course of

business, that Dr. Frankel does not know the specific basis for these sales representatives’




                                                  14
    Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 15 of 17




knowledge about their customers’ pairing of AngioDynamics’ PICCs with Teleflex’s TLSs, and

that Dr. Frankel has not independently confirmed the reliability of the data AngioDynamics

provided. However, given the relatively lenient threshold for admissibility under Daubert and the

wide latitude given to experts in selecting the data on which they rely, the Court finds that these

are issues of weight best addressed at trial through cross-examination. AngioDynamics, 2021 WL

1792394, at *43-44, 2021 U.S. Dist. LEXIS 85578, at *143-48 (reviewing case law and

explaining that “experts have wide latitude with respect to the data on which they rely, and

challenges concerning the reliability of an expert’s data often present questions of weight, rather

than admissibility,” unless the data falls into an “extreme category of cases in which the data

relied on by an expert is so patently unreliable as to render it inadmissible,” as in ZF Meritor).

         Finally, the Court has considered Bard’s arguments (both in its submissions now before

the Court, and in its original motion in limine) that Dr. Frankel has failed to conduct any analysis

establishing that Teleflex’s customers are sufficiently similar to Bard’s as to constitute an

appropriate benchmark. As the Court explained when discussing these arguments in its May 5

Order:

         As a starting premise, the general rule is that arguments regarding the comparability or
         appropriateness of a particular benchmark go to the weight, not the admissibility, of a
         benchmarking analysis . . . Moreover, a benchmark need not be perfectly comparable, so
         long as it allows the jury to calculate a “reasonable estimate of damages” as required
         under the antitrust laws . . . This is particularly true where a Defendant's anticompetitive
         conduct has rendered selection of a perfectly comparable benchmark difficult or
         impossible . . . Nonetheless, there are some circumstances under which, even applying
         the foregoing liberal standard, a benchmarking analysis may be so utterly deficient as to
         warrant its exclusion. One such circumstance is where the expert did not merely select
         arguably inappropriate benchmarks, but utterly “failed to perform any substantive
         analysis of those factors most relevant to comparability” . . . Similarly, courts have
         excluded benchmarking analyses that attribute all of plaintiff's claimed losses to a
         defendant’s misconduct, without making any effort to isolate the losses actually
         attributable to that conduct from the impact of other significant differences between the
         plaintiff and the chosen benchmark . . .




                                                  15
     Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 16 of 17




       Here, Dr. Frankel used PICC sales by Teleflex—which is Bard’s only competitor in the
       navigation-enabled TLS space, and which does not engage in anticompetitive activity—
       as a benchmark for the PICC sales Bard would have made had it not engaged in that
       activity. This approach at least attempts to approximate a but-for world that “[has] not
       been affected by [Bard’s alleged] antitrust violations,” and to use a benchmark company
       that is comparable to Bard in some important ways, including the industry they compete
       in, the types of products they sell, and the customer base they serve, i.e. “hospitals that [ ]
       place PICCs.” . . . Bard’s arguments, however, raise valid questions about the reliability
       of Dr. Frankel’s analysis, especially about whether he sufficiently considered important
       potential differences between the purchasing preferences of the two companies’
       customers that could impact the appropriateness of his benchmarks.

AngioDynamics, 2021 WL 1792394, at *47-48, 2021 U.S. Dist. LEXIS 85578, at *155-59

(citations omitted). In light of the foregoing standards, the Court finds that Dr. Frankel’s use of

Teleflex—which, notwithstanding potential important differences between the two companies, is

likely the best, and possibly the only, comparator to Bard in the navigation-enabled TLS space—

as a benchmark for Bard is not so utterly unreasonable or unjustified as to warrant an exception

to the usual rule that comparability questions are issues of weight, rather than admissibility. As

such, Bard’s arguments regarding comparability, however valid, are best addressed through

cross-examination at trial.

       The Court has considered Bard’s remaining arguments attacking Dr. Frankel’s

methodology, (Dkt. No. 196, at 8 n.27), and, as with Bard’s arguments regarding comparability,

finds them to be questions of weight rather than admissibility, which are most appropriately

addressed through cross-examination. Therefore, the Court will permit Dr. Frankel to present a

damages analysis based on his alternative calculation for Indicator 7 that is derived from

AngioDynamics’ own sales data.

V.     CONCLUSION

       For these reasons, it is hereby

       ORDERED that AngioDynamics’ motion to maintain certain portions of its submission

under seal (Dkt. No. 194) is GRANTED in part to the extent set forth in this opinion, and


                                                 16
    Case 1:17-cv-00598-BKS-CFH Document 202 Filed 06/11/21 Page 17 of 17




AngioDynamics is directed to file a copy of its letter brief and exhibits (Dkt. No. 195) with

revised redactions consistent with this opinion no later than June 25, 2021; and it is further

       ORDERED that Bard’s motion to maintain certain portions of its submission under seal

(Dkt. No. 197) is GRANTED; and it is further

       ORDERED that Dr. Frankel may not offer a damages analysis at trial based on

Indicators 1 through 6 (as defined in this opinion), but may offer a damages analysis based on his

alternative calculation for Indicator 7 (as defined in this opinion) that is derived from

AngioDynamics’ own sales data.

       IT IS SO ORDERED.

Dated: _________________,
        June 11, 2021
       Syracuse, New York




                                                 17
